DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 8/4/2021 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “portions” in Claim 1-5, 7, 8, 11-13, 15-18, and 20.  Corresponding structure is found, at least, in the computer and program of Claims 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 20110270797 A1)[hereinafter “Adams”].
Regarding Claims 1, 9, and 10, Adams discloses a sensor management unit (and corresponding computer-implemented sensor management method and program)[Paragraph [0008] – “FIG. 1 illustrates a Schematic of System Components”] comprising:
Fig. 1 – Sensors and corresponding circuitryAbstract – “The present invention provides a computer or other sensor interface system with a primary sensor or sensors, network connection, and supplementary sensors to measure the conditions in which the primary data is captured.”Paragraph [0074] – “A System for monitoring protein levels in air is described that uses multiple sensors throughout a ventilation system. The protein sensor might be a system for spectroscopic analysis, and the ambient metadata sensors would consist of measurements for temperature, vibration, humidity and flow.”Other Examples are disclosed in Paragraphs [0075]-[0077].];
a metadata generating portion configured to generate dynamic metadata indicating an attribute of the sensor at a point in time when the sensing data is obtained, the attribute relating to a form of use of the sensor that may dynamically change over time [Fig. 1 – Metadata Sensors and corresponding circuitryAbstract – “The present invention provides a computer or other sensor interface system with a primary sensor or sensors, network connection, and supplementary sensors to measure the conditions in which the primary data is captured.”Paragraph [0074] – “A System for monitoring protein levels in air is described that uses multiple sensors throughout a ventilation system. The protein sensor might be a system for spectroscopic analysis, and the ambient metadata sensors would consist of measurements for temperature, vibration, humidity and flow.”Other Examples are disclosed in Paragraphs [0075]-[0077].]; and
Paragraph [0038] – “One objective of the invention is to provide ambient data as a form of metadata with a reference time code. The metadata is used to characterize the conditions of an individual system and to measure the background ambient conditions. This would include SNR conditions, and other data that might contribute to measure the normal pattern of operations and interference, prior to a data capture series. A metadata pattern reference would subsequently be representative as a look up table in a relational database or reference algorithm in a semantic network system.”Paragraph [0039] – “Measurement of ambient conditions such as SNR, temperature and accelerometer data noise in the system are used to validate if changes in orthogonal ratios are subject to conditions that might skew the data to yield false readings. This may further include correlation of noise between sensors, a calculation of the total energy in the system and the ratio between total energy and ambient effects.”Paragraph [0074] – “After a deployment period there would be an apparent pattern between the temperature and humidity and the spectral analysis. Variations in flow or vibration would not have similar correlations. A set of rules would establish the normal relationships and the risks of various health concerns or mechanical concerns with the system.”Other Examples are disclosed in Paragraphs [0075]-[0077].];
a first communicating portion configured to transmit the sensing data to an external device [Fig. 1 – Sensors and corresponding circuitry]; and
Fig. 1 – Metadata Sensors and corresponding circuitry], wherein
the first communicating portion communicates with the external device via a first communication port [Fig. 1 – Path from Sensors to SBC], and
the second communicating portion communicates with the external device via a second communication port different from the first communication port [Fig. 1 – Path from Metadata Sensors to SBC].

Regarding Claim 2, Adams discloses that the attribute relating to the form of use of the sensor indicated by the dynamic metadata includes an attribute relating to an operation setting of the sensor [Paragraph [0041] – “Data Variable Model (DVM) 6 or .differential.: calculation or measurement of application-specific data signatures and impacts for each selected variable from the group of data linearity, repeatability, resolution, sensitivity, specificity, drift, offsets, signal noise and further including performance characteristics and maintenance requirements.”Paragraph [0046] – “Installation sampling period. Operational conditions, including environmental considerations and normal usage about specific sensor characteristics can be integrated, including the duty cycles, resolution, and sampling intervals. An installation sampling interval will take into account the undefined data of each variable at the DVM definition phase.”].

Regarding Claims 3 and 11, Adams discloses that the attribute relating to the form of use of the sensor indicated by the dynamic metadata includes an attribute Abstract – “The present invention provides a computer or other sensor interface system with a primary sensor or sensors, network connection, and supplementary sensors to measure the conditions in which the primary data is captured.”Paragraph [0074] – “A System for monitoring protein levels in air is described that uses multiple sensors throughout a ventilation system. The protein sensor might be a system for spectroscopic analysis, and the ambient metadata sensors would consist of measurements for temperature, vibration, humidity and flow.”Other Examples are disclosed in Paragraphs [0075]-[0077].].

Regarding Claims 4, 12, and 17, Adams discloses that the metadata generating portion further generates processed metadata relating to a feature value of the sensing data by analyzing the acquired sensing data, and the metadata managing portion further manages the generated processed metadata in association with the sensing data [Paragraph [0038] – “One objective of the invention is to provide ambient data as a form of metadata with a reference time code. The metadata is used to characterize the conditions of an individual system and to measure the background ambient conditions. This would include SNR conditions, and other data that might contribute to measure the normal pattern of operations and interference, prior to a data capture series. A metadata pattern reference would subsequently be representative as a look up table in a relational database or reference algorithm in a semantic network system.”Paragraph [0039] – “Measurement of ambient conditions such as SNR, temperature and accelerometer data noise in the system are used to validate if changes in orthogonal ratios are subject to conditions that might skew the data to yield false readings. This may further include correlation of noise between sensors, a calculation of the total energy in the system and the ratio between total energy and ambient effects.”Paragraph [0074] – “After a deployment period there would be an apparent pattern between the temperature and humidity and the spectral analysis. Variations in flow or vibration would not have similar correlations. A set of rules would establish the normal relationships and the risks of various health concerns or mechanical concerns with the system.”Other Examples are disclosed in Paragraphs [0075]-[0077].].

Regarding Claims 5, 13, and 18, Adams discloses that the metadata generating portion further generates static metadata indicating an attribute relating to specifications of the sensor that do not change over time, and the metadata managing portion further manages the generated static metadata in association with the sensing data [Paragraph [0041] – “Data Variable Model (DVM) 6 or .differential.: calculation or measurement of application-specific data signatures and impacts for each selected variable from the group of data linearity, repeatability, resolution, sensitivity, specificity, drift, offsets, signal noise and further including performance characteristics and maintenance requirements.”Paragraph [0046] – “Installation sampling period. Operational conditions, including environmental considerations and normal usage about specific sensor characteristics can be integrated, including the duty cycles, resolution, and sampling intervals. An installation sampling interval will take into account the undefined data of each variable at the DVM definition phase.”].

Regarding Claims 7, 15, and 20, Adams discloses that the metadata generating portion generates the dynamic metadata based on sensing data obtained by a sub-sensor observing the form of use of the sensor [Fig. 1 – Metadata Sensors and corresponding circuitryAbstract – “The present invention provides a computer or other sensor interface system with a primary sensor or sensors, network connection, and supplementary sensors to measure the conditions in which the primary data is captured.”Paragraph [0074] – “A System for monitoring protein levels in air is described that uses multiple sensors throughout a ventilation system. The protein sensor might be a system for spectroscopic analysis, and the ambient metadata sensors would consist of measurements for temperature, vibration, humidity and flow.”Other Examples are disclosed in Paragraphs [0075]-[0077].].

Regarding Claims 8 and 16, Adams discloses the sensor [Fig. 1 - Sensors].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    102
    774
    media_image1.png
    Greyscale

Examiner’s Response:


Applicant argues:

    PNG
    media_image2.png
    103
    786
    media_image2.png
    Greyscale

Examiner’s Response:
	The corresponding rejections are hereby withdrawn.

Applicant argues:

    PNG
    media_image3.png
    135
    770
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    542
    771
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  All of Fig. 1 is the “sensor management unit.”  The sensors of Adams comprise both elements to perform the sensing and elements to process and transmit sensed data and, as such, read on both the “sensing data acquisition portion” and the “sensors.”

Applicant argues:

    PNG
    media_image5.png
    460
    770
    media_image5.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees per the explanation above in the rejection section.

Applicant argues:

    PNG
    media_image6.png
    202
    787
    media_image6.png
    Greyscale

Examiner’s Response:
	Applicant’s argument is not convincing in light of Paragraph [0019] of the instant Specification [“In the sensor management unit according to the above aspect, the metadata generating portion may generate the dynamic metadata based on sensing data obtained by a sub-sensor observing a form of use of the sensor. According to this configuration, the dynamic metadata can be generated appropriately. Note that the type of sub-sensor need not be specifically limited as long as the form of use of the sensor can be observed with it, and may be selected as appropriate, depending on the embodiment. For example, the sub-sensor may be a temperature sensor, a GPS (Global Positioning System) sensor, an acceleration sensor, an air pressure sensor, a magnetic field sensor, a gyro sensor, or the like.”].

Applicant argues:

    PNG
    media_image7.png
    308
    794
    media_image7.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Adams shows two different communication pathways for the two different data communications and two different receipt locations.  This mirrors the instant Fig. 1.

Applicant argues:

    PNG
    media_image8.png
    232
    784
    media_image8.png
    Greyscale

Examiner’s Response:
	To clarify, the SBC of Adams is “external” to the sensors.  Does the Applicant intend to recite that the “external device” is a remote server from sensor management unit?  Note in instant Fig. 2 that SMU 1 include a communication pathway labelled “external device 14.”

Applicant argues:

    PNG
    media_image9.png
    132
    772
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    166
    786
    media_image10.png
    Greyscale

Examiner’s Response:
	The metadata sensors of Adams are part of the system shown in Fig. 1.



    PNG
    media_image11.png
    715
    792
    media_image11.png
    Greyscale

Examiner’s Response:
	It is not argued that the SBC of Adams transmits via pathway 3 along multiple communication pathways to corresponding multiple ports in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120086568 A1 – Inferring Building Metadata From Distributed Sensors

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865